Citation Nr: 1647152	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  06-30 658	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The Veteran served on active duty from active service from March 1971 to May 1975; however he had time lost from July 23, 1973 to May 28, 1975.  He had service in the Republic of Vietnam from September 1971 to June 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by a Department of Veterans Affairs (VA) Regional Office located in Roanoke, Virginia (RO).

In June 2014 the Board rendered a decision on the Veteran's claim.  In April 2015, the United States Court of Appeals for Veterans Claims (Court) remanded the case pursuant to a Joint Motion for Remand.  

In November 2015, the RO issued a statement of the case which addressed, in part, the issues of entitlement to service connection for:  obstructive sleep apnea, and ischemic heart disease.  In January 2016, the Veteran's attorney submitted a letter which indicated that it was a "Substantive Appeal in lieu of a VA Form 9" with respect to these two issues.  The Board acknowledges that these issues have been perfected, but they have not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

By a decision dated in May 2016, the issue on appeal was again denied by the Board.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 

In May 2016, the Board issued a decision denying entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.  In July 2016, the Veteran's attorney filed a Motion For Reconsideration of the May 2016 Board decision predicated on the fact that the Board did not address a 90-day stay request which was submitted to the Board as part of a Privacy Act.  The Board finds that the Veteran had not been afforded due process of law and therefore, the May 2016 Board decision denying entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder is vacated, and a new decision will be entered as if the May 2016 decision had never been issued.



	                        ____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


